DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently claims 1-20 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 20, 2021 considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both a decorative structure and an adhesive layer (see e.g., paragraph [0023] and FIG. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sobieski (US 2006/0089073)1.
With respect to claim 16, Sobieski teaches laminates that permit moisture vapor to pass therethrough (paragraph [0003]). FIG. 3 is an edge view of a wallcovering laminate 30 including moisture vapor transmissive monolithic film layer 32 (gas permeable layer) affixed by first adhesive layer 34 to water absorbent layer 36 which, in turn, is affixed by second adhesive layer 37 to water permeable support layer 38 (together laminate stack) (paragraph [0039]). The water permeable support layer can be printed to provide desirable decorative patterns and/or designs (decorative layer) (paragraph [0054]). Known lamination processes can be used, and a moisture vapor transmissive monolithic film layer (gas permeable layer) can be affixed to the water permeable support layer (laminate stack) by contacting it with the adhesive (paragraph [0052]).

Allowable Subject Matter
Claims 1-15 and 17-20 are allowable.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1,  the prior art does not teach or suggest a method for manufacturing a decorative laminate comprising assembling a laminate stack comprising at least one decorative layer and a gas permeable layer, wherein the gas permeable layer comprises voids; and positioning a metal foil gas barrier layer in the laminate stack between the gas permeable layer and the decorative layer.

Sandt (US 2002/0127361), cited in the IDS, is considered the closest prior art of record. Sandt teaches heat-sealable laminates that may be used to provide pictorial and/or print designs or messages comprising a facestock 210 underneath an ink layer 220, an adhesive layer 280 above the ink layer 220, and a transparent film 290 above the adhesive layer (paragraphs [0037], [0042]; fig. 7). Sandt further teaches an adhesive layer 217 underlies facestock 210, on the opposite side of the carrier sheet 240 (paragraph [0037]; fig. 7). The heat-sealable laminate may be adhered to any substrate by placing the surface of the substrate in contact with the adhesive layer 217 (paragraph [0075]).
Sandt further teaches the facestock 210 can be comprised of a metal foil, polymer film, paper sheet, or combinations thereof (paragraphs [0049]-[0050]). The facestock may be comprised of a textile including woven and nonwoven fabrics made of natural or synthetic fibers (paragraph [0049]). The facestock may be a single-layered construction or it may be a multi-layered construction (paragraph [0049]).
Sandt teaches the facestock 210 may be multi-layer and may comprise a textile and/or a metal foil, however Sandt is silent as to a specific embodiment where a textile and a metal foil are used together, and is silent as to the metal foil being a gas barrier layer and the textile comprising voids and being gas permeable. In fact Sandt provides no teachings with respect to the permeability of any of the facestock 210 layers, and as discussed above only provides a list of a multitude of possible facestock 210 layers that may or may not be used together. Therefore, Sandt does not teach the claimed gas permeable layer and metal foil gas barrier layer, and does not provide guidance to the ordinary artisan to choose specifically a facestock 210 which comprises both a textile and a metal foil. Additionally, Sandt is completely silent as to the gas permeability (or lack thereof) of any of the disclosed facestock 210 layers.

O’Connor (US 4073998) is considered relevant to the claimed invention and was considered to ameliorate the above identified issues with Sandt. O’Connor teaches generally lightweight, high strength structural panels or laminates (col. 1, lines 5-14). A fiberglass scrim is bonded directly to a metal, e.g., an aluminum foil jacket, by a tie-coat (col. 2, lines 40-48). The metal foil imparts vapor and moisture resistance and the scrim, which is preferably a nonwoven material, imparts sufficient strength to the soft foil that it might be used during manufacture (col. 2, lines 40-48). The scrim also provides added resistance to puncture (col. 2, lines 55-64). The scrim used may be made of various materials, however fiberglass is preferable because it is non-elastic, has good dimensional stability, and is fire-proof and moistureproof (col. 2, lines 55-64).
During the process of forming the laminate, the scrim is pressed into a tacky tie-coat layer without deforming the foil (col. 5, lines 56-59). During formation of the scrim or after the scrim is formed, the yarns/scrim are passed through a solution of adhesive (col. 6, lines 57-63). A small amount of adhesive is used, typically 5-15 wt% (col. 6, lines 18-27), to bond the fibers of the scrim together at their points of contact and to the substrate the scrim is attached to, which in O’Connor is a urethane foam (col. 3, lines 34-44). The scrim may also be a woven material (col. 5, lines 65-67).
However, once the laminate is completely assembled, does not appear to be gas permeable. During the process of making the laminate, a tie-coat is applied to the metal foil and heat to remove solvents but remain tacky (col. 3, lines 13-19). The scrim is applied to the tacky tie-coat and attached by passing the laminate through pressure rolls (col. 3, lines 13-19). Additionally, the scrim is selected so that it is chemically bonded or welded to the urethane foam during manufacture to become an integral part of the continuous panel (col. 3, lines 34-44). It is clear from the disclosure of O’Connor that the scrim in the final laminate is not gas permeable because on one side it was pressed into the tie-coat applied to the metal foil and on the other side it was made integral with the foam. As such, O’Connor does not remedy the deficiencies of Sandt above, namely the use of a gas barrier metal foil and a gas permeable layer comprising voids.

Wilde (US 2005/0052516), cited in the IDS, is considered relevant to the claimed invention. Wilde teaches a decorative textured laminate panel that includes a layer 56 comprised of an embossing resin, which maintains the textured outer surface of the PVF layer 50 (paragraphs [0024], [0026]). Wilde does not remedy the deficiencies of Sandt or O’Connor described above.

Stogbauer (US 2010/0300613), cited in the IDS, is considered relevant to the claimed invention. Stogbauer teaches a linerless, heat-activated, pressure-sensitive label stock comprising a printable label material such as a web of paper label stock, film, foil, or a composite, where the top face of the label material is adapted to receive printing and the bottom comprises a pressure sensitive adhesive (paragraphs [0012]-[0013]). The pressure sensitive adhesive is covered by a dead coat which provides a non-tacky anti-blocking surface over the pressure sensitive adhesive when not in use, and which, upon heat activation, melts and admixes with the adhesive, thereby resulting in an exposed pressure-sensitive adhesive with a significant open time (paragraph [0013]). Stogbauer does not remedy the deficiencies of Sandt or O’Connor described above.

Thus there is no prior art, either alone or in combination, which renders teaches or obvious a method for manufacturing a decorative laminate comprising assembling a laminate stack comprising at least one decorative layer and a gas permeable layer, wherein the gas permeable layer comprises voids; and positioning a metal foil gas barrier layer in the laminate stack between the gas permeable layer and the decorative layer as described in independent claim 1.

Claims 2-15 depend from claim 1 and thus are in condition for allowance for the reasons presented with respect to claim 1 above.
Independent claim 17 also requires the limitations of a method of manufacturing a decorative comprising a decorative laminate comprising a decorative layered structure; a gas permeable layer underlying the decorative layered structure, wherein the gas permeable layer comprises voids; and a metal foil gas barrier layer positioned between the gas permeable layer and the decorative layered structure and thus is in condition for allowance for the reasons presented with respect to claim 1 above.
Claims 18-20 depend from claim 17 and thus are in condition for allowance for the reasons presented with respect to claim 17 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA R. EMRICH
Examiner
Art Unit 1789


/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS